345 F.2d 794
GENERAL ALLOY CASTING COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 15165.
United States Court of Appeals Third Circuit.
Argued May 20, 1965.
Decided June 7, 1965.

On Petition for Review of the Decision of the Tax Court of the United States.
William W. Scott, Jr., Thorp, Reed & Armstrong, Pittsburgh, Pa. (John E. Laughlin, Jr., Pittsburgh, Pa., on the brief), for petitioner.
Morton K. Rothschild, Dept. of Justice,
Tax Division, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, Attys. Dept. of Justice, Washington, D. C., on the brief), for respondent.
Before BIGGS, Chief Judge, and STALEY and GANEY, Circuit Judges.
PER CURIAM.


1
The record in this case warrants the Tax Court's determination that the contributions made to the taxpayer by its two principal stockholders were contributions to equity capital rather than true indebtedness. Since we perceive no error in the proceedings, the decision of the Tax Court will be affirmed.